DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 1/26/2022, wherein:
Claims 1-16 are currently pending; 
Claims 1 and 6 have been amended; and
Claim 17 has been cancelled.
Claim Objections
Claims(s) 1 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper concave surface of the inner walls" in line 13-14.  There is insufficient antecedent basis for this limitation in the claim. It is noted that in line 4, only a single “inner wall” is recited such that there is not support for “inner walls.” 
In line 10 of claim 1, the phrase “a plurality of lateral plates each respectively coupled to end edges of the outer wall” is recited. In line 3 of claim 1, the trough is recited to have two outer walls such that it is unclear if both plates are attached to the same outer wall and if so, which of the two outer walls is being referred to. 
In lines 16-17 of claim 1, it is recited that “the upper concave surface of the inner wall has a bottom ends thereof integrally extended downwards to form the canal.” This limitation is unclear as the ends of a concave surface would appear to be those that are previously recited to be coupled to the top portions of the outer walls in lines 4-5. It is unclear how a curved surface would therefore have one bottom end, let alone two bottom ends, such that they could integrally extend downwards to form the canal. 
Claims 2-16 draw dependency from independent claim 1 and incorporate the indefiniteness thereof. Each of claims 2-16 is rejected for at least the same rationale outlined above with respect to claim 1. 
Allowable Subject Matter
As discussed in the interview on 1/19/2022, the subject matter illustrated in Figures 5-7 appears to be novel over the prior art. However, as outlined above, there are still issues with indefiniteness. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Examiner suggests amending claim 1 to read as follows to overcome the aforementioned objections and rejections: 
Claim 1. (Proposed Amendment) A planting structure, comprising:
a trough comprising:
	two outer walls,
	an inner wall which is curved, located between the outer walls, and connected to respective top portions of the outer walls,
	a bottom surface which is connected to respective bottom portions of the outer walls,
	a hollow space formed between the outer walls, the inner wall, and the bottom surface; and
a plurality of lateral plates each having a through hole and each respectively coupled to end edges of the outer walls, the inner wall, and the bottom surface at each end of the trough; and
a mesh plate;
	wherein the inner wall has an upper concave surface; 
wherein the trough further comprises: 
	a planting space for cultivating plants, and
	a canal;
	wherein the mesh plate is mounted across the upper concave surface of the inner wall and separates the upper concave surface of the inner wall into an upper region forming the planting space and a lower region forming the canal;
	wherein each of the through holes is located at a position of the canal when the lateral plates are coupled to the trough such that there is fluid communication between the canal and outer environment. 
If the aforementioned proposed amendment is deemed acceptable, Applicant is invited to contact the Examiner to discuss an Examiner’s Amendment after final. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647           

/MONICA L BARLOW/Primary Examiner, Art Unit 3644